Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/05/2022 has been entered.
 
Status of Claims
Applicant’s response, filed 4/05/2022, to the Office action mailed 1/06/2022 (hereinafter “the previous Office action”) is acknowledged.  Applicant amended Claims 12-14 and presented arguments in response to the Office action.  
Claims 1-8 and 10-20 are pending.
Claims 12-20 are presently under consideration.
Applicant’s arguments have been fully considered and are deemed to be persuasive in part.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
Applicant’s Information Disclosure Statement, filed 1/28/2022, is acknowledged and has been reviewed.

Withdrawn Rejections
The rejection of Claims 12 and 15-19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, set forth in the previous Office action, has been withdrawn in view of Applicant’s present claim amendments.  However, the rejection is maintained for Claim 20.

Claim Objections
Claims 12 and 15 are objected to because of the following informalities:  Epothilone A and epothilone B are misspelled as “epothiline A” and “epothiline B”  .  Appropriate correction is required.
Claim 20 is objected to because it depends from a withdrawn claim (claim 1).  Appropriate correction is required.

Claim Rejections - 35 USC § 112 – Amended from Previous Office Action
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claims contain subject matter, which was not described in the Specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This is an Enablement rejection.
To be enabling, the Specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993).  Explaining what is meant by "undue experimentation," the Federal Circuit has stated that: 
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).   (As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”)

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547 the court recited eight factors: 
1) the quantity of experimentation necessary, 
2) the amount of direction or guidance provided, 
3) the presence or absence of working examples, 
4) the nature of the invention, 
5) the state of the prior art, 
6) the relative skill of those in the art, 
7) the predictability of the art, and 
8) the breadth of the claims.
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833,839, 166 USPQ 18, 24 (1970).  Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons: 
Independent claim 20 is drawn to a method of enhancing multipolar spindle formation in a cell, comprising contacting the cell with a pharmaceutical combination of claim 1.  The pharmaceutical combination recited in claim 1 is as follows and comprises: 
(a) a histone deacetylase 6 (HDAC6) inhibitor of Formula I:

    PNG
    media_image1.png
    283
    517
    media_image1.png
    Greyscale

and 
(b) an epothilone selected from the group consisting of epothilone A, epothilone B, epothilone C, epothilone D, epothilone E and epothilone F, or pharmaceutically acceptable salts thereof.  Formula I defines many thousands of compounds, each of which must be tested in combination with each recited epothilone compound.

The state and predictability of the art, and relative skill of those in the art
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation’.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008). See also In re Cortright, 49 USPQ2d 1464, 1466 and Bristol-Myers Squibb Co. v. Rhone-Poulenc Rorer Inc., 49 USPQ2d 1370.
The relative skill of those in the art is high, generally that of an M.D. or Ph.D.  That factor is outweighed, however, by the unpredictable nature of the art.  
It is well established that "the scope of enablement varies inversely with the degree of unpredictability of the factors involved” and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 166 USPQ 18, at 24 (In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.), Nationwide Chemical Corporation, et al. v. Wright, et al., 192 USPQ 95 (one skilled in chemical and biological arts cannot always reasonably predict how different chemical compounds and elements might behave under varying circumstances), Ex parte Sudilovsky 21 USPQ 2d 1702 (Appellant's invention concerns pharmaceutical activity.  Because there is no evidence of record of analogous activity for similar compounds, the art is relatively unpredictable) In re Wright 27 USPQ2d 1510 (the physiological activity of RNA viruses was sufficiently unpredictable that success in developing specific avian recombinant virus vaccine was uncertain).  As long as the Specification discloses at least one method of making and using the claimed invention that bears a reasonable correlation to the entire scope of the claim, then the enablement requirement of 35 U.S.C. 112, 1st Paragraph is satisfied. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  To that extent, if little is known in the prior art about the nature of the invention and the art is unpredictable, the Specification would need more detail as to how to make and use the invention in order to be enabling. See Chiron Corp v. Genetech, lnc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) ("Nascent technology, however, must be enabled with a specific and useful teaching.  The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee's instruction.  Thus, the public's end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology.")
The amount of direction or guidance provided and the presence or absence of working examples 
Formula I defines many thousands of compounds.  The instant specification defines “aryl” as follows (see the last paragraph at page 6):
The term "aryl" refers to a mono- or poly-cyclic carbocyclic ring system having one or more aromatic rings, fused or non-fused, including, but not limited to, phenyl, naphthyl, tetrahydronaphthyl, indanyl, idenyl, and the like. In some embodiments, aryl groups have 6 carbon atoms. In some embodiments, aryl groups have from six to ten carbon atoms. In some embodiments, aryl groups have from six to sixteen carbon atoms. In an embodiment, C5-C7 aryl groups are provided herein.

The instant specification defines “heteroaryl” as follows (see the first paragraph at page 7):
The term "heteroaryl" refers to a mono- or poly-cyclic (e.g., bi-, or tri-cyclic or more) fused or non-fused moiety or ring system having at least one aromatic ring, where one or more of the ring-forming atoms is a heteroatom such as oxygen, sulfur, or nitrogen. In some embodiments, the heteroaryl group has from about one to six carbon atoms, and in further embodiments from one to fifteen carbon atoms. In some embodiments, the heteroaryl group contains five to sixteen ring atoms of which one ring atom is selected from oxygen, sulfur, and nitrogen; zero, one, two, or three ring atoms are additional heteroatoms independently selected from oxygen, sulfur, and nitrogen; and the remaining ring atoms are carbon. Heteroaryl includes, but is not limited to, pyridinyl, pyrazinyl, pyrimidinyl, pyrrolyl, pyrazolyl, imidazolyl, thiazolyl, oxazolyl, isooxazolyl, thiazolyl, thiadiazolyl, oxadiazolyl, thiophenyl, furanyl, indolyl, quinolinyl, isoquinolinyl, benzimidazolyl, benzooxazolyl, quinoxalinyl, acridinyl, and the like. In an embodiment, C4-C7 heteroaryl groups are provided herein.

The specification describes the synthesis of 2 very similar compounds:
Compound A, which has the following structure:

    PNG
    media_image2.png
    107
    268
    media_image2.png
    Greyscale
,
and the instantly elected Compound B, which has the following structure:

    PNG
    media_image3.png
    107
    259
    media_image3.png
    Greyscale
.
It is noted that Compounds A and B have structures defined by Formula I wherein both of ring B and R1 are benzyl.
Example 2 of the specification discloses a HDAC enzyme assay for Compounds A and B.  Example 3 asserts Compound B increases the frequency of multipolar spindle formation induced by epothilone B in ovarian clear cell adenocarcinoma TOV-21G cells.  No data are provided for any other compounds.  No further direction or guidance is disclosed with regard to enhancing multipolar spindle formation in a cell.  
The quantity of experimentation necessary 
In view of the above factors, the quantity of experimentation needed is expected to be great.    
Genentech Inc. vs. Nova Nordisk states, "[A] patent is not a hunting license. It is not a reward for a search but a compensation for its successful conclusion and 'patent protection' is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable" (42 USPQ 2d 1001, Fed. Circuit 1997). 
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).”  That conclusion is clearly justified here.

Response to Arguments
Applicant's arguments filed 4/05/2022 have been fully considered.  Applicant argues that “solely for the purpose of expediting prosecution, claim 12 has been amended to specify particular HDAC6 inhibitors. Applicant notes that these particular HDAC6 inhibitors are specified in claims 13 and 14, which are not rejected for lacking enablement (see page 13 of the Office Action). In view of these amendments, Applicant takes the position that the claims comply with the specification and are enabled. Therefore, Applicant respectfully requests that the Examiner reconsider and withdraw this rejection.”
Applicant’s claim amendments were effective in overcoming the previous rejection with regard to the previously rejected claims 12 and 15-19.  However, with regard to claim 20, claim 1, from which claim 20 depends, has not been amended.  Therefore, Applicant’s argument regarding claim 20 is not persuasive and the rejection of claim 20 is maintained (supra).

Claim Rejections - 35 USC § 103 – New Rejection
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over HUANG, P. et al. (“Abstract A187: Selective HDAC inhibition by ACY-241 enhances the activity of paclitaxel in solid tumor models”, Molecular Cancer Therapeutics, (12/01/2015) 14 (12_Supplement_2): A187, 2 pages; cited by Applicant on IDS filed 1/28/2022), in view of LARKIN et al. (“Epothilones in the treatment of cancer”, Expert Opin. Investig. Drugs (2006) 15(6):691-702.
Instant claim 12 is drawn to a method for treating ovarian cancer in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of 
(a) a histone deacetylase 6 (HDAC6) inhibitor, wherein the HDAC6 inhibitor is:

    PNG
    media_image2.png
    107
    268
    media_image2.png
    Greyscale

or a pharmaceutically acceptable salt thereof; or

    PNG
    media_image3.png
    107
    259
    media_image3.png
    Greyscale

or a pharmaceutically acceptable salt thereof; and
	(b) an epothilone selected from the group consisting of epothilone A, epothilone B, epothilone C, epothilone D, epothilone E, and epothilone F, or pharmaceutically acceptable salts thereof.
Claim 13 is drawn to the method of claim 12, wherein the HDAC6 inhibitor is compound A, supra, or a pharmaceutically acceptable salt thereof. Claim 14 is drawn to the method of claim 12, wherein the HDAC6 inhibitor is compound B, supra, or a pharmaceutically acceptable salt thereof. Claim 15 limits the epothilone of claim 12 to epothilone B.  Claim 16 is drawn to the method of claim 12, wherein the cancer is a solid tumor.  Claim 17 is drawn to the method of claim 12 wherein the cancer is resistant or refractory to treatment with paclitaxel.  Claims 18 and 19 are drawn to the method of claim 12, wherein the HDAC6 inhibitor and the epothilone are administered at approximately the same time or at different times, respectively.  Claim 20 is drawn to a method of enhancing multipolar spindle formation in a cell comprising contacting the cell with a pharmaceutical combination of claim 1.
In the teaching of Huang et al. (“Huang”), reference is made to the HDAC6 inhibitor compounds “ricolinostat” and “ACY-241”; these compounds are the same as instant HDAC6 inhibitor compounds A and B, respectively.  See the CAS REGISTRY entries presented below.

    PNG
    media_image4.png
    476
    553
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    462
    560
    media_image5.png
    Greyscale


	Huang discloses, at the third paragraph, the following (emphasis added):
In cell lines generated from multiple solid tumor lineages, combination treatment with ACY-241 [instant compound “B”] and paclitaxel resulted in enhanced inhibition of proliferation and increased cell death relative to either single agent alone. The combination of ACY-241 plus paclitaxel also demonstrated enhanced efficacy in xenograft models of pancreatic and ovarian cancer relative to either single agent. Combination dosing was well tolerated as treated animals continued to gain weight throughout the dosing period, and similar results were obtained when ricolinostat [instant compound “A”], an alternative HDAC6 inhibitor, was tested in combination with paclitaxel. Beyond cell cycle arrest and apoptosis, treatment with paclitaxel was recently shown to induce multipolar spindle formation during mitosis, subsequently leading to aberrant cell division and death (Zasadil, Sci Transl Med, 2014). While ACY-241 treatment alone had minimal effect on mitotic spindle formation, combination treatment with ACY-241 and paclitaxel resulted in more frequent occurrence of mitotic cells with multipolar spindles. Thus, in addition to potentially blocking entry into S phase, combination treatment also leads to increased frequency of aberrant mitoses.

Huang also discloses that “[a]t the molecular level, treatment with paclitaxel results in enhanced stability of microtubules, which in turn leads to increased acetylation of α-tubulin.”  See the last paragraph.
Although Huang teaches the treatment of ovarian cancer with ACY-241 (instant HDAC6 inhibitor B) in combination with paclitaxel (or, alternatively, ricolinostat (instant HDAC6 inhibitor A) in combination with paclitaxel), Huang does not teach treatment with the HDAC6 inhibitors in combination with any of the instantly claimed epothilone compounds.
Larkin et al. (“Larkin”) teaches that epothilones “are cytotoxic macrolides with a similar mechanism of action to paclitaxel but with the potential advantage of activity in taxane-resistant settings in preclinical models … and patupilone [has] shown promising efficacy in hormone-refractory metastatic prostate cancer and in taxane-refractory ovarian cancer.”  See the Abstract.  Patupilone is also known as epothilone B and EPO906.  See page 691, penultimate paragraph.  Larkin discloses, at page 691, 2nd paragraph:
Epothilones are cytotoxic macrolides that bind to microtubules and are under evaluation in early clinical trials for the treatment of cancer. Epothilones were first described when antifungal activity was detected in the culture broth of the Myxobacterium Sorangium cellulosum [] and cytotoxicity mimicking the effects of paclitaxel (i.e., microtubule stabilisation) was noted []. The taxanes paclitaxel and docetaxel have activity in a broad range of tumour types, including breast, lung, prostate and ovarian cancers; therefore, there is a logical interest in developing drugs with a similar spectrum of activity that might overcome both taxane resistance and the problems associated with the formulation of taxanes. [Emphasis added]

Larkin discloses that “[o]ne of the main reasons for the interest in epothilones as antitumour agents has been the experimental demonstration of cytotoxicity in taxane-resistant models.”  See, page 692, left column, last paragraph.  Patupilone (epothilone B), in Phase II clinical studies, demonstrated activity in refractory ovarian cancer, with “encouraging evidence of activity in patients with taxane-refractory ovarian cancer”.  See page 697, left column, last paragraph, and right column, first full paragraph.  At page 698, right column, penultimate paragraph, Larkin discloses “[a]ctivity in taxane-resistant ovarian cancer has been documented (for patupilone), and these preliminary data (8 responses out of 32 evaluable cases) have been considered to be encouraging enough to warrant randomised single-agent trials in the refractory/resistant disease setting”.
With regard to claims 18 and 19 (i.e., the method of claim 12, wherein the HDAC6 inhibitor and the epothilone are administered at approximately the same time or at different times, respectively), it would have been obvious to try both of these options since these are the only two means of administration of two therapeutic agents (at the same time or at different times).  
In view of the teachings of Larkin that epothilones have a “similar mechanism of action to paclitaxel but with the potential advantage of activity in taxane-resistant settings in preclinical models” and that patupilone (epothilone B), in Phase II clinical studies, demonstrated activity in taxane-refractory ovarian cancer, one of ordinary skill in the art would have found it obvious to modify the teachings of Huang (the treatment of ovarian cancer with instant HDAC6 inhibitor B (ACY-241) or HDAC6 inhibitor A (ricolinostat), in combination with paclitaxel) by the substitution of paclitaxel with epothilone B.  
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Claims 12-20 are rejected.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG POLANSKY whose telephone number is (571)272-9070. The examiner can normally be reached M-F 10:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGG POLANSKY/Examiner, Art Unit 1629            

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629